B. F. SAFFOLD, J.
Raffles have been licensed in this State; and in Hawkins v. State (33 Ala. 433) it was held, that gaming under R. C. § 3620 (3243) did not include buying a chance in a licensed raffle. In Darling Jones v. State (26 Ala. 155), throwing dice for money, in the same way as in raffling, was considered to authorize such a charge as was given in the present case; but stress was laid on the throwing for money instead of property, raffling being then a licensed game. Our present law takes no account of the name of the game, and raffling, in terms, is neither allowed nor prohibited. R. C. § 4134. The fine for such gaming as is here charged is not less than twenty, nor more than fifty dollars. The defendant was fined twenty dollars.
There is no doubt that gaming or gambling can be carried on as deeply by raffling, or in the manner of raffling, as by any other means. Its viciousness and demoralizing tendency caused the legislature to prohibit it in public, whether anything was staked on the game or not.
Our statutes and reports are full of the most sweeping enactments and decisions condemnatory of gaming in any form in public places. The ingenuity of gamesters has been met by a *25broader prohibition, and a more elastic construction of it, until all gaming in public with cards or dice, or any device or substitute for them, has been forbidden. In Holland v. The State (3 Porter, 292), an indictment under the act of 1828, which is very similar to R. C. § 3620, for playing at cards, was held sufficient, without setting out that it was a game with cards. The statute itself so directed, and even dispensed with proof of what the game was, or whether anything was bet on such game. The court' said: “ Good policy requires that persons should be prohibited from playing at cards in places where others might witness, and be injured by their example.” The entire current of authority since is in accord with this decision. The gist of the offence seems to be the publicity given to the playing; and as the proof is uncontradicted that the defend ant did the act which is forbidden, the charge was correct. There is no margin for^intention.
The judgment is affirmed.